In his motion appellant again renews his insistence that the trial court ought to have given a more extended charge on alibi. We have held in many cases that where the court instructs the jury that they are to acquit if they have a reasonable doubt of the presence of the accused at the time and place of the commission of the offense, that this is a sufficient charge on alibi, when that is a defense. Some authorities are cited in the case of Briscoe v. State, 106 Tex. Crim. 402. As stated in the original opinion, a charge on alibi in this form was given by the trial court. We think it sufficient.
The court charged on principals, telling the jury that if they believed from the evidence beyond a reasonable doubt that appellant either alone or acting with another person, viz: Will Sparks, did on or about the time charged manufacture spirituous liquor capable of producing intoxication, to find him guilty; and unless they so found they would find him not guilty. We have been cited to no case holding this not a sufficient presentation of the converse of the issue of principals. It appears to us that this presents said converse as fully as if the court had elaborated the idea more at length.
The motion for rehearing is overruled.
Overruled. *Page 332